DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  An “engaging element” has not been adequately defined so as to enable one skilled in the art to understand the invention.  This terms appears inconsistent with the specifications.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Much of the claim language is awkward and phrased in a manner making it difficult to track elements from one part of the claim to the next.  Some examples of this are as follows:
In claim 41, the phrase “activating an actuator of a first actuator… in the closed position” is generally unclear and not fully understood in the context of the claim language. 

In claim 41, the phrase “moving the follower assembly from an engaged… in the first position” is generally unclear and not fully understood in the context of the claim language. 
In claim 22, it is unclear if “an actuator of a second actuator” and “a follower assembly” are referring to the same or different second actuator and follower assembly as in claim 41. 
Claims 22 and 23 are generally unclear and not fully understood. 
Claims 24-40 have the same or similar 112 issues as above.  In addition to the above types of 112 rejections:
In claim 25, “an engaging element” has not been adequately defined so as to enable one skilled in the art to understand the invention—this terms appears inconsistent with the specifications.  
In claim 34, the term “a component” renders the claim indefinite since this term is not merely broad but makes the scope of the claim indeterminable in that the scope of the claim cannot be determined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heffner et al., US Patent 6,139,973.  As in claim 21, a method of managing access through a door, the method comprising activating an actuator of a first actuator assembly 42 to move a piston (broadly considered as including 44) from a second position in which a locking member is in an unsecured position that allows the door to be moved between closed and open positions, to a first position in which the locking member is in a secured position that secures the door in the closed position; activating an actuator of a second actuator assembly (broadly including 61) to unlock a follower assembly (broadly including at least 72) that is pivotably attached to the locking member, the second actuator assembly .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675